DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on November 19, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The second citation of the IDS has a typographical error. For Applicant’s convenience the misnumbered citation has been crossed out form the IDS, but the correct citation has been included in the notice of references cited attached to this communication.


Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 3, 4, 16 and 32 - 35 are allowable are allowable over the Prior Art of Record because it fails to teach or suggest a reticle for a telescopic sight, having a transparent carrier plate on which a size value scale is depicted, wherein the size value scale has a first principal line, which forms a first positioning line for positioning at a first reference point of a target object, wherein the first principal line is assigned a first conversion formula, into which the ascertained numerical value read at the second reference point of the target object is intended to be inserted as input variable in combination with the remaining limitations of the claims. 

Claims 5 - 15 are allowable are allowable over the Prior Art of Record because it fails to teach or suggest a reticle for a telescopic sight, having a transparent carrier plate on which a size value scale is depicted, wherein the size value scale has a first principal line, which forms a first positioning line for positioning at a first reference point of a target object, and the size value scale has a second principal line which is oriented perpendicular to the first principal line, wherein the read lines are arranged along the second principal line, the second principal line forming a second positioning line for positioning at a third reference point of the target object, and the read lines extending away from the second principal line, and the respective free end of the read lines forming a read point for positioning at a fourth reference point of the target object in combination with the remaining limitations of the claims. 


Claims 29 - 30 are allowable are allowable over the Prior Art of Record because it fails to teach or suggest a reticle for a telescopic sight, having a transparent carrier plate on which a size value scale is depicted, wherein the size value scale has a first principal line, which forms a first positioning line for positioning at a first reference point of a target object, the size value scale is arranged in one of the four quadrants of the sighting aid, and the size value scale is situated entirely in a region around the target point, which region extends vertically from 0 MIL to ±10 MIL and horizontally from 0 MIL to ±10 MIL of an optionally depicted MIL scale in combination with the remaining limitations of the claims. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
November 30, 2020



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861